UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7481


JORGE GEVARA,

                Plaintiff – Appellant,

          v.

F. B.   HUBBARD,    Superintendent;    CRUTCHFIELD,    Assist.
Superintendent of Programs; DEBRA DUNCAN, R.N. - Medical
Administrator;   C.  FIELDS,   Correctional   Officer;   DAVID
OSTORNE, Asst. Director Prisons; PAULA Y. SMITH, Medical
Director of Prisons; THEODIS BECK, Secretary of Prisons; D.
JONES MURPHY, Nurse; AMY S. MACKEY; PETER KEYSER; MR.
PERRITT, Unit Manager; T. JONES, Asst. Unit Manager; P.
BETHEA, Correctional Officer; PURCEL, Correctional Officer;
QUICK, Sergeant; MILLER, Sergeant; ASHE HARRIS, Notary
Public; DIRECTOR OF PRISONS BOYD BENNETT,

                Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:09-cv-00681-WO-LPA)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jorge Gevara, Appellant Pro Se.    Lisa Yvette Harper, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Jorge      Gevara        seeks    to      appeal    the      district      court’s

order adopting the recommendation of the magistrate judge to

deny Gevara’s “Motion to Amend an Order to Show Cause and for an

Injunction and Temporary Restraining Order and Appointment of

Counsel   as    a    Support        of    Any       Error   and    Objections          to    the

Magistrate’s        Opinion     &     Order.”           This      court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory            and       collateral     orders,       28     U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949).                       The order Gevara seeks

to    appeal    is        neither     a     final      order      nor     an     appealable

interlocutory        or     collateral       order.            Accordingly,        we       deny

Gevara’s motion for a certificate of appealability and dismiss

the appeal for lack of jurisdiction.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED




                                                3